 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 30, 2015
and, except as provided herein, its terms will become effective as of August 1,
2015 (the “Effective Date”), by and between InnerWorkings, Inc., a Delaware
corporation (the “Company”), and Jeffrey P. Pritchett (“Executive”).

 

1.          Employment; Position and Duties. The Company agrees to employ
Executive, and Executive agrees to be employed by the Company, upon the terms
and conditions of this Agreement. Upon the Effective Date, Executive shall be
employed as Executive Vice President of the Company, and effective August 12,
2015 (or such other date agreed to by the parties) as the Executive Vice
President and Chief Financial Officer of the Company. Executive will report
directly to the Chief Executive Officer of the Company. In this capacity,
Executive agrees to devote his full time, energy and skill to the faithful
performance of his duties herein, and shall perform the duties and carry out the
responsibilities assigned to him to the best of his ability and in a diligent,
businesslike and efficient manner. Notwithstanding the above, during the term of
this Agreement, it shall not be a violation of this Agreement for the Executive
to serve on civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements, teach at educational institutions, manage personal
investments and, with the consent of the Board, serve on a corporate board, so
long as such activities do not interfere with the performance of Executive’s
responsibilities in accordance with this Agreement. Executive’s duties and
authority shall include all the duties and authority contemplated by the
Company’s by-laws and those customarily performed by the Executive Vice
President and Chief Financial Officer, including serving as the Company’s
principal financial and accounting officer. Executive shall also have such
additional duties and authority commensurate with such positions as may be
reasonably assigned by the Chief Executive Officer or the Board of Directors
(“Board”). Executive shall comply with any policies and procedures established
for Company employees, including, without limitation, those policies and
procedures contained in the Company’s employee handbook previously delivered to
Executive.

 

2.          Term of Employment. The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall continue until and shall expire on July
31, 2016, as may be extended in accordance with this Section 2 and unless
terminated earlier by either party, in accordance with the terms of this
Agreement. The Term shall be extended automatically without further action by
either party by one (1) additional year (added to the end of the Term), and then
on each succeeding annual anniversary thereafter, unless either party shall have
given written notice to the other party prior to the date that is ninety (90)
days prior to the date which such extension would otherwise have become
effective electing not to further extend the Term, in which case Executive’s
employment shall terminate on the date upon which the extension would otherwise
have become effective, unless earlier terminated in accordance with this
Agreement. This Agreement may be terminated by Executive or by the Chief
Executive Officer or Board, with or without Cause (as defined below). Upon the
termination of Executive’s employment with the Company for any reason, neither
party shall have any further obligation or liability under this Agreement to the
other party, except as set forth in Sections 4, 5, 6, 7, 8, 9, and 10 of this
Agreement. Non-renewal of the Term by the Company shall be treated for all
purposes under this Agreement as a termination of Executive’s employment without
Cause.

 

 

 

 

3.          Compensation. Executive shall be compensated by the Company for his
services as follows:

 

(a)          Base Salary. During the term of this Agreement, Executive shall be
paid a base salary (“Base Salary”) of $33,333.33 per month (or $400,000 on an
annualized basis) subject to applicable withholding, in accordance with the
Company’s normal payroll procedures. Executive’s base salary shall be reviewed
on an annual basis by the Board for possible increase (but not decrease) based
on the Company’s operating results and financial condition, salaries paid to
other Company executives, and general marketplace and other applicable
considerations. Such increased Base Salary, if any, shall then constitute
Executive’s “Base Salary” for purposes of this Agreement.

 

(b)          Benefits. During the term of this Agreement, Executive shall have
the right, on the same basis as other members of senior management of the
Company, to participate in and to receive benefits under any of the Company’s
executive and employee benefit plans, long-term or equity incentive plans,
insurance programs and/or indemnification agreements, as may be in effect from
time to time, subject to any applicable waiting periods and other restrictions,
and to the benefits afforded to other members of senior management under the
Company’s vacation, holiday and business expense reimbursement policies (all
such benefits, the “Benefits”). Executive shall receive 4 weeks of vacation per
year pursuant to the Company’s vacation policies or, if greater, the amount
afforded to other members of senior management.

 

(c)          Bonuses. In addition to the Base Salary, Executive shall be
eligible to receive an annual performance bonus at a target of not less than
seventy-five percent (75%) of his then annual Base Salary, with an opportunity
to earn a maximum performance bonus of two hundred percent (200%) of his
performance bonus target (the “Performance Bonus”). The Performance Bonus shall
be a discretionary bonus, determined in the sole discretion of the Board or the
Compensation Committee thereof, based upon Executive’s performance of his duties
and the Company’s financial performance, as well as certain performance targets
that are approved by the Board or such Committee. The Company will pay
Executive’s Performance Bonus for each year at the same time as annual
performance bonus payments for such year (if any) are made to other participants
with respect to such fiscal year, and in all events within the two and one half
(2½) months following the end of the year in which the Performance Bonus is
earned. Executive’s target bonus for fiscal year 2015 will be $300,000 (i.e.,
75% of his annual base salary) and will not be prorated based on Executive’s
start date. The Performance Bonus is intended to qualify for the short-term
deferral exception to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

(d)          Expenses. In addition to reimbursement for business expenses
incurred by Executive in the normal and ordinary course of his employment by the
Company pursuant to the Company’s standard business expense reimbursement
policies and procedures, the Company shall reimburse Executive for the full
amount of his health and dental insurance costs should he elect to participate
in the Company’s insurance program(s). In addition, Executive shall be
reimbursed $800/month for automobile expenses.

 

2

 

 

(e)          Long Term Incentive Award. On Executive’s first day of employment
with the Company, Executive will receive stock-based compensation under and
pursuant to the Company’s Stock Incentive Plan (the “Signing Grant”) equivalent
to one million two hundred thousand dollars ($1,200,000) in grant date target
value (50% stock options, 50% restricted shares), vesting ratably over a five
year period on the anniversary date of the grant (i.e., $240,000 in annual
target value). The strike price of such options and the valuation of such
options and shares shall be based on the closing price of the Company’s stock on
Executive’s first date of employment. Beginning in fiscal year 2016, Executive
shall be eligible to receive, annually, on the same basis as long term incentive
awards to other senior executives, long term incentive awards with a targeted
grant date value of one hundred twenty-five percent (125%) of Executive’s then
annual Base Salary, subject to adjustment by the Compensation Committee in its
sole discretion.

 

(f)          Relocation Expenses. The Company will reimburse Executive or pay
directly up to $62,500, grossed up to cover taxes where applicable, of
Executive’s expenses associated with his relocation from New York to Chicago.

 

4.          Benefits Upon Termination.

 

(a)          Termination for Cause or Termination for Other than Good Reason. In
the event of the termination of Executive’s employment by the Company for Cause
(as defined below), the termination of Executive’s employment by reason of his
death or Disability (as defined in Company’s Stock Incentive Plan), or the
termination of Executive’s employment by Executive for any reason other than
Good Reason (as defined below), Executive shall be entitled to no further
compensation or benefits from the Company following the date of termination,
except the Accrued Obligations, which Accrued Obligations shall be paid to
Executive within thirty (30) days following the date of termination.

 

For purposes of this Agreement, Executive’s “Accrued Obligations” include, to
the extent not theretofore paid:

 

(i)          Executive’s Base Salary earned through the date of termination;

 

(ii)         Executive’s Benefits, vested or earned through the date of
termination;

 

(iii)        Executive’s Performance Bonus for the fiscal year immediately
preceding the fiscal year in which the date of termination occurs if such award
has been earned but has not been paid as of the date of termination;

 

(iv)        Executive’s vested restricted stock, stock options or other
long-term or equity-based incentive compensation; and

 

(v)         Executive’s business expenses that have not been reimbursed by the
Company as of the date of termination that were incurred by Executive prior to
the date of termination in accordance with the applicable Company policy.

 

3

 

 

For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:

 

(A)         theft, dishonesty or falsification of any employment or Company
records by Executive;

 

(B)         the determination by the Chief Executive Officer or Board that
Executive has committed an act or acts constituting a felony or any act
involving moral turpitude;

 

(C)         the determination by the Chief Executive Officer or Board that
Executive has engaged in willful misconduct or gross negligence that has had a
material adverse effect on the Company’s reputation or business; or

 

(D)         the continuing material breach by Executive of any provision of this
Agreement after receipt of written notice of such breach from the Chief
Executive Officer or Board and a reasonable opportunity to cure such breach.

 

For purposes of this Agreement, a termination by Executive shall be for “Good
Reason” if Executive terminates his employment for any of the following reasons:

 

(1)         the Company materially reduces Executive’s duties or authority
below, or assigns Executive duties that are materially inconsistent with the
duties and authority contemplated by Section 1 of this Agreement, or any failure
by the Company to appoint or elect, or to reappoint or reelect Executive to any
of the positions set forth in Section 1;

 

(2)         the Company requires Executive to relocate his office more than 100
miles from the current office of the Company without his consent; or

 

(3)         the Company has breached any provision of this Agreement, including,
but not limited to, the provisions relating to the payment or providing of
compensation and Benefits in accordance with Section 3 above, and such breach
continues for more than thirty (30) days after notice from Executive to the
Company specifying the action which constitutes the breach and demanding its
discontinuance.

 

(b)          Termination Without Cause or Termination for Good Reason. Each of
the Company and Executive is free to terminate this Agreement, and Executive’s
employment with the Company, at any time, for any reason, in its or Executive’s
absolute sole discretion. If Executive’s employment is terminated by the Company
for any reason other than (1) for Cause or (2) by reason of his death or
disability, or if Executive’s employment is terminated by Executive for Good
Reason, Executive shall only be entitled to:

 

(i)          receive an amount equal to the sum of (A) Executive’s annual Base
Salary as in effect on the date of termination, and (B) Executive’s target
annual Performance Bonus for the fiscal year in which the date of termination
occurs, payable in equal installments over a twelve (12) month period following
the termination of Executive’s employment in accordance with the Company’s
normal payroll procedures;

 

4

 

 

(ii)         no later than March 15 following the end of the year in which such
termination occurs, in lieu of any annual Performance Bonus for the year in
which such termination occurs, payment of an amount equal to (A) the annual
Performance Bonus which would have been payable to Executive had Executive
remained in employment with the Company during the entire year in which such
termination occurred, multiplied by (B) a fraction, the numerator of which is
the number of days Executive was employed in the year in which such termination
occurs and the denominator of which is the total number of days in the year in
which such termination occurs;

 

(iii)        immediate vesting of all outstanding equity-based awards which
would otherwise have vested based solely on the passage of time if Executive’s
employment had continued for a period of twenty-four (24) months following the
termination, and immediate vesting of the any unvested portion of the Signing
Grant;

 

(iv)        with respect to equity-based awards which would otherwise vest based
on performance, Executive shall vest in the portion of such award (which shall
not exceed 100% of such award) Executive would have been entitled to had
Executive remained employed until the last day of the applicable performance
period multiplied by a fraction, the numerator of which shall be the number of
full calendar months elapsed during the performance period through the date
Executive’s employment terminated plus twenty-four (24) additional months and
the denominator of which shall be the total number of months in the applicable
performance period, which awards shall vest and be paid, if the applicable
performance conditions are met, at the same time and in the same manner as
though Executive had remained employed by the Company; and

 

(v)         the Accrued Obligations.

 

Notwithstanding anything to the contrary herein, no payments shall be paid under
this Section 4(b)(i) or (ii) unless and until Executive executes and delivers a
general release and waiver of claims (the “Release”) against the Company (and
any revocation period expires) by the Release Deadline, acknowledging
Executive’s obligations under Section 7 below, and in a form prescribed by the
Company; provided that, such Release shall not require Executive to release any
rights to Accrued Obligations, rights under the Indemnification Provisions (as
defined below), or under this Agreement, and the execution of such Release shall
be a condition to Executive’s rights under Section 4(b)(i) or (ii). The “Release
Deadline” means the date that is 60 calendar days after Executive’s separation
from service. Payment of any amount that is not exempt from Code Section 409A
that is conditioned upon the execution of the Release shall be delayed until the
Release Deadline, irrespective of when Executive executes the Release; provided,
however, that where Executive’s separation from service and the Release Deadline
occur within the same calendar year, the payment may be made up to 30 days prior
to the Release Deadline, and provided further that where Executive’s separation
from service and the Release Deadline occur in two separate calendar years,
payment may not be made before the later of January 1 of the second year or the
date that is 30 days prior to the Release Deadline. In addition, if Code Section
409A requires that a payment hereunder may not commence for a period of six (6)
months following termination of employment, then such payments shall be withheld
by the Company and paid as soon as permissible, along with such other monthly
payments then due and payable.

 

5

 

 

5.          Change in Control. Upon the occurrence of a Qualifying Termination
(as defined below), Executive shall be entitled to immediate vesting of all
outstanding equity-based awards (including immediate vesting at the target level
of performance for equity-based awards which would otherwise vest based on
performance). For purposes of this Agreement, a “Qualifying Termination” means a
termination of Executive’s employment within ninety (90) days prior to or
twenty-four (24) months following the consummation of a Change in Control as a
result of Executive’s (i) resignation for Good Reason or (ii) termination by the
Company without Cause (including due to a non-renewal of the Term by the
Company).

 

Notwithstanding the foregoing and notwithstanding any less favorable or contrary
treatment in an award agreement or other grant documentation with respect to
equity-based awards, the vesting of all equity-based awards that are not assumed
by a successor company or exchanged for a replacement award on no less favorable
economic terms will be fully accelerated as of the effective date of the Change
in Control (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance), and such
equity-based awards shall be paid to Executive within thirty (30) days after the
effective date of the Change in Control.

 

For purposes of this Agreement, a “Change in Control” means the occurrence of
any one or more of the following:

 

(a)An effective change in control pursuant to which any person or persons acting
as a group acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) beneficial
ownership of stock of the Company representing fifty percent (50%) or more of
the voting power of the Company’s then outstanding stock; provided, however,
that a Change in Control shall not be deemed to occur by virtue of any of the
following acquisitions: (i) by the Company or any Affiliate, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, or (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities;

 

(b)Any person or persons acting as a group acquires beneficial ownership of
Company stock that, together with Company stock already held by such person or
group, constitutes fifty percent (50%) or more of the total fair market value or
voting power of the Company’s then outstanding stock. The acquisition of Company
stock by the Company in exchange for property, which reduces the number of
outstanding shares and increases the percentage ownership by any person or group
to 50% or more of the Company’s then outstanding stock will be treated as a
Change in Control;

 

6

 

 

(c)Individuals who constitute the Board immediately after the Effective Date
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board during any 12-month period; provided, however, that any
person becoming a Director subsequent thereto whose election or nomination for
election was approved by a vote of a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for Director, without
written objection to such nomination) shall be an Incumbent Director, provided
that no individual initially elected or nominated as a Director of the Company
as a result of an actual or threatened election contest with respect to
Directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director; or

 

(d)Any person or persons acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value of
at least forty percent (40%) of the total gross fair market value of all the
assets of the Company immediately prior to such acquisition. For purposes of
this section, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, without regard to any
liabilities associated with such assets. The event described in this paragraph
(d) shall not be deemed to be a Change in Control if the assets are transferred
to (i) any owner of Company stock in exchange for or with respect to the
Company’s stock, (ii) an entity in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the entity’s total value or total
voting power, (iii) any person that owns, directly or indirectly, at least fifty
percent (50%) of the Company stock, or (iv) an entity in which a person
described in (d)(iii) above owns at least fifty percent (50%) of the total value
or voting power. For purposes of this section, and except as otherwise provided,
a person’s status is determined immediately after the transfer of the assets.

 

In no event will a Change in Control be deemed to have occurred, with respect to
Executive, if an employee benefit plan maintained by the Company or an Affiliate
of the Company or Executive is part of a purchasing group that consummates the
transaction that would otherwise result in a Change in Control. The employee
benefit plan or Executive will be deemed “part of a purchasing group” for
purposes of the preceding sentence if the plan or Executive is an equity
participant in the purchasing company or group, except where participation is:
(i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing directors.

 

7

 

 

6.          Employee Inventions and Proprietary Rights Assignment Agreement.
Executive agrees to abide by the terms and conditions of the Company’s standard
Employee Inventions and Proprietary Rights Assignment Agreement as executed by
Executive and attached hereto as Exhibit A.

 

7.          Covenants Not to Compete or Solicit. During Executive’s employment
and for a period of two (2) years following the termination of Executive’s
employment for any reason, Executive shall not, anywhere in the Geographic Area
(as defined below), other than on behalf of the Company or with the prior
written consent of the Company, directly or indirectly:

 

(a)          perform services for (whether as an employee, agent, consultant,
advisor, independent contractor, proprietor, partner, officer, director or
otherwise), have any ownership interest in (except for passive ownership of five
percent (5%) or less of any entity whose securities have been registered under
the Securities Act of 1933, as amended, or Section 12 of the Securities Exchange
Act of 1934, as amended), or participate in the financing, operation, management
or control of, any firm, partnership, corporation, entity or business that
engages or participates in a “competing business purpose” (as defined below);

 

(b)          induce or attempt to induce any customer, potential customer,
supplier, licensee, licensor or business relation of the Company to cease doing
business with the Company, or in any way interfere with the relationship between
any customer, potential customer, supplier, licensee, licensor or business
relation of the Company or solicit the business of any customer or potential
customer of the Company, whether or not Executive had personal contact with such
entity; and

 

(c)          solicit, encourage, hire or take any other action which is intended
to induce or encourage, or has the effect of inducing or encouraging, any
employee or independent contractor of the Company or any subsidiary of the
Company to terminate his or his employment or relationship with the Company or
any subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.

 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any printed materials, items, or other products or
services that are competitive with in any manner the products or services sold
or offered by the Company during the term of this Agreement. The term
“Geographic Area” shall mean the United States of America.

 

The covenants contained in this Section 7 shall be construed as a series of
separate covenants, one for each county, city, state or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 7 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law.

 

8

 

 

8.          Equitable Remedies. Executive acknowledges and agrees that the
agreements and covenants set forth in Sections 6 and 7 are reasonable and
necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of said covenants, and that in the event of Executive’s actual or
threatened breach of any such covenants, the Company will have no adequate
remedy at law. Executive accordingly agrees that, in the event of any actual or
threatened breach by Executive of any of said covenants, the Company will be
entitled to seek immediate injunctive and other equitable relief, without bond
and without the necessity of showing actual monetary damages. Nothing in this
Section 8 will be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages that it is able to prove.

 

9.          Dispute Resolution. In the event of any dispute or claim relating to
or arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition or non-solicitation
covenants.

 

10.         Governing Law. This Agreement has been executed in the State of
Illinois, and Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Illinois, without regard to its conflicts of laws principles.

 

11.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns, provided that
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding stock, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view of the
personal nature of the services to be performed under this Agreement by
Executive, he shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.

 

12.         Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and conditions of his employment. This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment.

 

9

 

 

13.         No Conflict. Executive represents and warrants to the Company that
neither his entry into this Agreement nor his performance of his obligations
hereunder will conflict with or result in a breach of the terms, conditions or
provisions of any other agreement or obligation to which Executive is a party or
by which Executive is bound, including, without limitation, any noncompetition
or confidentiality agreement previously entered into by Executive.

 

14.         Validity. Except as otherwise provided in Section 7, above, if any
one or more of the provisions (or any part thereof) of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions (or any part thereof) shall not
in any way be affected or impaired thereby.

 

15.         Modification. This Agreement may not be modified or amended except
by a written agreement signed by Executive and the Company.

 

16.         Code Section 409. This Agreement is intended to comply with Section
409A of the Code, and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in kind distributions, and shall be administered
accordingly. Executive hereby agrees that the Company may, without further
consent from Executive, make the minimum changes to this Agreement as may be
necessary or appropriate to avoid the imposition of additional taxes or
penalties on Executive pursuant to Section 409A of the Code. The Company can not
guarantee that the payments and benefits that may be paid or provided pursuant
to this Agreement will satisfy all applicable provisions of Section 409A of the
Code. In the case of any reimbursement payment which is required to be made
promptly under this Agreement, such payment will be made in all instances no
later than December 31 of the calendar year following the calendar year in which
the obligation to make such reimbursement arises. Notwithstanding the foregoing,
if any payments or benefits under this Agreement become subject to Section 409A
of the Code, then for the purpose of complying therewith, to the extent such
payments or benefits do not satisfy the separation pay exemption described in
Treasury Regulation § 1.409A-1(b)(9)(iii) or any other exemption available under
Section 409A of the Code (the “Non-Exempt Payments”), if Executive is a
specified employee as described in Treasury Regulation § 1.409A-1(i) on the date
of termination, any amount of such Non-Exempt Payments which would be paid prior
to the six-month anniversary of the date of termination shall instead be
accumulated and paid to Executive in a lump sum payment within five (5) business
days after such six-month anniversary. A termination of employment shall be
deemed to occur only if it is a “separation from service” as such term is
defined under Code Section 409A, and references to “termination,” “termination
of employment,” or like terms shall mean a “separation from service.”

 

17.         Adjustments Due to Excise Tax .

 

(a)           If it is determined that any amount or benefit to be paid or
payable to Executive under this Agreement or otherwise in conjunction with his
employment (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of Executive for the excise tax imposed by Section
4999 of the Code, as amended from time to time, or any successor provision (the
“Excise Tax”), then the amount or benefits payable to Executive (the total value
of such amounts or benefits, the “Payments”) shall be reduced by the Company to
the extent necessary so that no portion of the Payments to Executive is subject
to the Excise Tax.  Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)), is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions),
over (2) the amount of Excise Tax to which Executive would be subject in respect
of such Payments. In the event Payments are required to be reduced pursuant to
this Section 17(a), Executive shall designate the order in which such amounts or
benefits shall be reduced in a manner consistent with Code Section 409A.

 

10

 

 

(b)           The independent public accounting firm serving as the Company’s
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Executive (the “Accountants”), shall make in
writing in good faith all calculations and determinations under this Section 17,
including the assumptions to be used in arriving at any calculations.  For
purposes of making the calculations and determinations under this Section 17,
the Accountants and each other party may make reasonable assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code.  The Company and Executive shall furnish to the Accountants and each
other such information and documents as the Accountants and each other may
reasonably request to make the calculations and determinations under this
Section 17.  The Company shall bear all costs the Accountants incur in
connection with any calculations contemplated hereby.

 

18.         Legal Fees. The Company shall promptly reimburse Executive for any
reasonable legal fees and expenses incurred by Executive in connection with the
review of this Agreement and any documents ancillary thereto up to $10,000.

 

19.         Indemnification. To the fullest extent permitted by the
indemnification provisions of the laws of the state or jurisdiction of the
Company, as applicable, in effect from time to time, and subject to the
conditions thereof, the Company shall:

 

(a)          indemnify Executive against all liabilities and reasonable expenses
that Executive may incur in any threatened, pending, or completed action, suit
or proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates, provided,
however, that Executive shall have acted in good faith and in a manner that
Executive reasonably believed to be in the best interests of the Company and

 

(b)          pay for or reimburse the reasonable expenses upon submission of
appropriate documentation incurred by Executive in the defense of any proceeding
to which Executive is a party because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates, including an
advancement of such expenses to the extent permitted by applicable law, subject
to Executive’s execution of any legally required repayment undertaking.

 

11

 

 

The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which Executive may be entitled pursuant to the
documents under which the Company is organized as in effect from time to time
and shall not apply with respect to any action or failure to act by Executive
which constitutes willful misconduct or bad faith on the part of Executive. The
indemnification rights of Executive in this Section 19 are referred to below as
the “Indemnification Provisions.” The rights of Executive under the
Indemnification Provisions shall survive the cessation of Executive’s employment
with the Company. The Company shall also maintain a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy, covering Executive with reasonable scope, exclusions, amounts
and deductibles based on Executive’s positions with the Company.

 

Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless Executive from and against any liabilities
and expenses, or to pay for, or reimburse Executive for, any expenses arising
from or relating to (a) Executive’s gross negligence or intentional or willful
misconduct, or (b) actions or claims which are initiated by Executive unless
such action was approved in advance by the Board.

 

*  *  *  *  *

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 30th day
of June, 2015.

 

INNERWORKINGS, INC., a Delaware corporation   EXECUTIVE         By: /s/ Eric
Belcher   /s/ Jeffrey P. Pritchett Name:  Eric Belcher   Jeffrey P. Pritchett
Its:  President and Chief Executive Officer    

 

12

 